OFFICE      OF THE   ATTORNEY     GENERAL   OF TEXAS

                                     AUSTIN
                                                                           /




Honorable      George   G.   Roan4
County irttorneg
goartBand County
Riohmond, Texas
Dear Sir:
                                                               lowrr I Oourt




           "Does the Cosmlesi
      Uountr hew euthority                          omobilee for
      the use of coTmisafon4rs
      oial buaioass?N



                                            oi tkm opinion that the Corn-
                                            ting under the Oensral Road
                                            ut in Title 44, Vol. I, of
                                           mpowered or authorized to buy
                                           r the aounty ta be used by
                                       rmanw of their dutti38 ~8 COUntp

                                                   oper%te uk:er agaoial
                                                   for a mor4 detailed


zzminteaanceof road4 in Such count,ies. In ati lnetanaes these
speoial road lewe provide for the purchrtweczd >eyment of
various k',ndsof aqui;.ment,fneLudirE:pick-ups, ato.   1% ia
our understnodlng t&t your county operate6 under the GaUiPr~l
maw, and th.eGeneral Law umkes no ;~ovisioq for the paynwmt of
aacounte or erpnses incurred b,y aoannissloneraarhiieual~g
their own private outomobl~lesin oonneation wit.3their budiwes
Ron. Gee. C. Rome, Zsge P



l;~OOWI~~ COL+DX&Z~O~QX,nor does it *&Q any prwlhon~.~iOCr
the ~urohase of autombil~s or pick-ups for the county, to
SC ~33~5by the ccsmty coxnlssioners in the conduct of their
office.
          48 you state tbit you hme a oopy of our OpMon
1J0.O-752, we ~332siotsenbiw you a copy of Ban@.

          Tm.sti!q that this 8atisfaOtOrily rm~rB   y0Ur
inquiry, we %?a3